Citation Nr: 0408633	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-24 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for chronic lumbosacral 
strain with mild degenerative disease.


REPRESENTATION

Appellant represented by:    Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Board notes that the veteran originally submitted his 
claim in July 1998.  The RO denied the veteran's claim in a 
January 1999 rating decision because there was no evidence of 
a back condition to a compensable degree within one year of 
service and noted that the veteran failed to appear for his 
scheduled VA examination.  At the veteran's August 2002 
request, his claim was reopened because he had submitted to a 
VA examination in October 1998.  Notwithstanding, subsequent 
rating decisions in December 2002 and January 2003 upheld the 
January 1999 rating decision.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran was treated on one occasion for lower back 
pain while in service.  There is no competent evidence of 
record of a nexus between the veteran's current back problems 
and the back pain he experienced during his period of active 
service; there is no continuity of symptomatology.


CONCLUSION OF LAW

Service connection for chronic lumbosacral strain with mild 
degenerative disease is not established.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

Review of the claims folder reveals compliance with the VCAA.  
That is by way of January 1999, December 2002 and January 
2003 rating decisions and a June 2003 statement of the case, 
the RO provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claims.  Additionally, 
the RO sent the veteran an October 2002 letter, explaining 
the notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of VA and the 
veteran to identify and/or secure evidence, listed the 
evidence and asked the veteran to submit and authorize the 
release of additional evidence.  Furthermore, the June 2003 
statement of the case included the text of the relevant VCAA 
regulations implementing regulation.  Accordingly, the Board 
finds that the veteran has been afforded all notice required 
by statute.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Additionally, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believed that this decision is incorrect as it applied to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.

With respect to the duty to assist, the RO has obtained all 
available service medical and dental records, as well as 
private medical records and secured an examination.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder that may be completely demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

A veteran is considered to have been in sound condition when 
examined and accepted into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable evidence demonstrates that an injury or 
disease existed before service.  38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b).  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's service medical records do record that the 
veteran experienced back pain while in service.  However, 
there is only one incident in December 1976 wherein the 
veteran initially reported for treatment because he was 
experiencing "pain in lumbar area exacerbated by bending and 
lifting exercises in brig" and upon examination five days 
later the physician recorded "some tightness in lower back, 
mild pain on palpitation."  The treating physician's 
impression was that the veteran had incurred a mild strain.  
Otherwise the service medical records contain no other record 
of treatment for any back condition nor does it contain a 
diagnosis of a back disorder.  Despite the fact that the 
veteran's service medical records do reflect a complaint and 
treatment for a mild back strain, the record does not 
establish a chronic condition or a nexus between the 
inservice back pain his current chronic lumbosacral strain 
with mild degenerative disease.  38 C.F.R. § 3.303(b).  
Moreover, the discharge examination is silent as to a back 
condition

The veteran has furnished private treatment and outpatient 
records from Group Health Cooperative and Harrison Hospital.  
However, these records contain no mention of treatment for a 
back condition prior to 1988, more than ten years after the 
veteran's period of active service.  The Board notes that the 
veteran's June 1998 private examination does record "history 
of some low back pain" but the examiner does not specify 
what this history consists of nor does he provided a nexus to 
service.  Furthermore, the outpatient notes also record 
treatment for a back condition, however these records are 
from 2001 and 2002 and they also do not provide a nexus to 
service. 

Additionally, the veteran has provided a July 2002 statement 
from a Dr. Miller in support of his claim.  Dr. Miller 
relates that the veteran's diagnosis is lumbar spondylosis 
and degenerative arthritis with right L4-L5 disc protrusion.  
The Board notes that Dr. Miller also specifies in his 
statement that the veteran's current condition  "is thought 
to be work related."  Moreover, Dr. Miller does provide a 
medical history of the veteran's back condition extending 
back to service, however, this is as narrated to him by the 
veteran not as presented to him by medical record.   Dr. 
Miller stipulates "the history itself, provided  by him, of 
describing pain on a frequent basis since the late 1970s when 
he was in military is the only piece of evidence that would 
connect the current condition with his military service."  
The Board finds that although Dr. Miller's statement does 
provide a current diagnosis of a back condition it does not 
provide any support of a nexus to service.  

The Board notes that the veteran in his August 2002 request 
to reopen his claim stated that he had in fact submitted to a 
VA examination in October 1998.  The Board concedes that the 
veteran did in fact summit for examination; however, these 
records have been misplaced and are currently unavailable for 
review.  However, no prejudice is found because the veteran 
was rescheduled for an additional initial examination in 
November 2002.  The November 2002 VA examiner assessed the 
veteran has having degenerative disc disease of the lumbar 
spine, with mixed radiculopathy extending from L3 to S1.  The 
RO followed up the November 202 examination by inquiring of 
the examiner whether "it is as likely as not that his 
current lumbar spine condition is as likely as not a 
continuation of or due to his mild strain noted in 1976?"  
Upon reviewing the C file and the medical records the 
examiner responded that in his opinion "the veteran's 
current lumbar spine condition is not a continuation of his 
earlier lumbar strain but in fact represents an unrelated 
condition not significantly related to the earlier lumbar 
strain."

The Board finds that there is no medical evidence of record 
to substantiate a nexus between the veteran's period of 
service and his current chronic lumbosacral strain with mild 
degenerative disease.  The Board finds that the veteran's 
personal opinion, offered without the benefit of medical 
training or expertise, is not competent evidence required to 
determine an etiologic relationship between his chronic 
lumbosacral strain with mild degenerative disease and 
service.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board finds that there is no continuity of symptomatology and 
that service connection for chronic lumbosacral strain with 
mild degenerative disease is not warranted.  38 C.F.R. 
§ 3.303.


ORDER


Service connection for chronic lumbosacral strain with mild 
degenerative disease is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



